DANAHER, Circuit Judge
(dissenting).
Important and critical criteria clearly predicated the Commission’s grant to WJR. As between the successful intervenor and Trebit the Commission said: “In our opinion, the most significant difference between WJR and Trebit, and what, in our mind, is the determinative factor in the comparison of these two applicants, is the fact that a grant to WJR would better serve the Commission’s well-established policy of diversification of the media of mass communications and, at the same time, would avoid the concentration of control of such media within a relatively small ar$a that would result from a grant of the Trebit application.” (Emphasis supplied.) J.A. 482. As between WJR and Butterfield the Commission said: “However, in our opinion, the determinative factor in the comparison of these two applicants relates to the preparation of their program proposals to serve the needs of the Flint community. In this connection WJR warrants a significant preference.” (Emphasis supplied.) J.A. 483. Petitions for rehearing by the disappointed applicants were denied.
Full comparative hearings had been accorded the respective parties. The determinative factors as indicated upon which the Commission’s award had rested were amply supported by the record. Without more, the Commission’s award would and should have been affirmed. The “more” upon which the majority relies stems from the allowance of the petition of the successful applicant to modify its construction permit in what the Commission decided were certain minor particulars. The effect of the modification requested was for the Commission to determine. There was no basis for new comparative hearings. Under the scheme of the Act, only protest proceedings remained. For purposes of illustration, suppose the Commission itself under § 316(a) had undertaken to modify a construction permit which had already been awarded. Is it to be supposed that the petitioners here, former applicants, would have been entitled to further comparative hearings?
I respectfully suggest, once again,' that we “are not charged with general guardianship against all potential mischief in the complicated tasks of government. * * * Interference by the courts is not conducive to the development of habits of responsibility in administrative agencies.”1
This case is not controlled by Enterprise2 which is completely distinguishable in my view.3

. Federal Communications Comm. v. Pottsville Broadcasting Co., 1940, 309 U.S. 134, 146, 60 S.Ct. 437, 443, 84 L.Ed. 656. The ■ parties here had had their “full hearing,” and we should, in- . deed, be slow to interfere with the Commission’s conclusions so completely reconcilable with the statutory directions. United States v. Storer Broadcasting Co., 76 S.Ct. 763.


. Enterprise Co. v. Federal Communications Comm., 1955, 97 U.S.App.D.C. 374, 231 F.2d 708.


. Ibid., see dissent.